Citation Nr: 1309224	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-23 265	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a right hip disability.



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 











INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Board sent the Veteran a letter requesting clarification regarding her request for a hearing, but the Veteran has not respond.  Accordingly, the hearing request is deemed withdrawn.


FINDING OF FACT

The current right hip disability, trochanteric bursitis, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for the right hip disability, trochanteric bursitis, have not been met.  38 0U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2009. The Veteran was notified of the evidence needed to substantiate a claim of service connection.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); 


Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records. 

The Veteran was afforded a VA examination in November 2009.  As the examination report is based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 




Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran had peacetime service. 





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that in May 1984 the Veteran complained of right hip pain of one day's duration.  There was no history of trauma.  In June 1984, the Veteran complained of ongoing right hip pain and the assessment was muscular hip pain.  




In June 1984, the Veteran was notified by a Physical Profile Board that she had not met the fitness standards for enlistment and she was subsequently administrative discharged from service. A separation physical examination was not done.

After service in April 2009, the Veteran filed the current claim for service connection for a right hip disability, reporting that she had experienced right hip pain continually since service.  

In November 2009, on VA examination, the Veteran stated that while she had experienced right hip pain continually since service, she had not sought medical treatment since service.  The Veteran stated that she had taken non-steroidal antiinflammatory drugs to self-treat her hip pain.  

The diagnosis was trochanteric bursitis of the right hip.  The VA examiner stated that it was less likely than not that the right hip disability resulted from service and had most likely developed after service, because of the mild severity of the current hip disability and in the absence of medical treatment.

Analysis

On the basis of the service treatment records alone, the Veteran experienced right hip pain during service,  however, the current right hip disability, trochanteric bursitis, was not affirmatively shown to have present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception during service) is not warranted.

As the Veteran had muscular right hip pain in service, the principles of service connection pertaining to chronicity and continuity of symptoms under 38 C.F.R. § 3.303(b) are addressed.





The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a), the only regulation listing named chronic diseases.  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As trochanteric bursitis is not listed as a chronic disease in 38 C.F.R. § 3.309(a), chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.
 
Service connection may also be established pursuant to 38 C.F.R. § 3.303(d) for disabilities diagnosed after service when competent and probative evidence links the disability to service.

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d 1372).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.  



Although the Veteran is competent to describe experiencing hip pain during and since service, as these symptoms are capable of lay observation, the question of the etiology of the current hip disability is a question that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion regarding the potential relationship between her current right hip disability and service.

For this reason, the etiology of the current right hip disability, as opposed to merely experiencing right hip pain, is not an issue that the Veteran is competent to identify.  To the extent that the Veteran's statements are offered as proof of a link to service, the statements are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to determine etiology, and as the question of a disability's etiology involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The competent medical evidence on the question of the etiology of the Veteran's right hip disability consists of the opinion of the 2009 VA examiner, an orthopedic surgeon, who is qualified through education, training, or experience to offer a medical diagnosis and opinion.

The VA examiner's medical opinion is based on a review of the Veteran's in-service right hip treatment, reported history of her in-service right hip pain, and the examiner's contemporaneous physical examination findings.  The opinion is also consistent with the evidence of record, which first reflects treatment for and diagnosis of a mild right hip disability 25 years after service.  



See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The VA examiner's opinion constitutes probative, competent medical evidence against the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran has not submitted evidence of a medical diagnosis before 2009 or evidence that a medical professional has related the current hip disability to an injury, disease, or event in service.

Based on the lack of competent evidence demonstrating that the Veteran's current right hip was incurred in or is otherwise related to service, the preponderance of the evidence is against the claim for service connection for a right hip disability, and there is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for a right hip disability, trochanteric bursitis, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


